FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALKAR SINGH,                                     No. 11-70645

               Petitioner,                        Agency No. A073-411-243

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Balkar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Avagyan v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
646 F.3d 672, 674 (9th Cir. 2011), and review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed more than six years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646

F.3d at 678-80 (equitable tolling is available to a petitioner who establishes that he

suffered from deception, fraud or error, and exercised due diligence in discovering

such circumstances).

      It follows that Singh’s due process claims fail. See Colmenar, 210 F.3d at

971 (due process violation occurs “if the proceeding was so fundamentally unfair

that the alien was prevented from reasonably presenting his case”); Najmabadi v.

Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (BIA need not “write an exegesis on

every contention,” just “consider the issues raised, and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted” (internal quotations and citation omitted)).

      In light of our disposition, we need not reach Singh’s remaining contentions.

      PETITION FOR REVIEW DENIED.


                                           2                                     11-70645